Case 0:20-cv-61830-RS Document 4 Entered on FLSD Docket 09/16/2020 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-61830-CIV-SMITH

  SECURITIES AND EXCHANGE
  COMMISSION,

                 Plaintiff,
  vs.

  RICHARD M. KIRSCH and ADAM TERRIS,

                 Defendants.                      /


          ORDER GRANTING MOTION FOR ENTRY OF FINAL JUDGMENTS

         This cause is before the Court upon Plaintiff’s Unopposed Motion for Entry of Final

 Judgments Against Defendants Richard M. Kirsch and Adam Terris [DE 3]. Upon consideration,

 it is

         ORDERED that:

         1.    Plaintiff’s Unopposed Motion for Entry of Final Judgments Against Defendants

               Richard M. Kirsch and Adam Terris [DE 3] is GRANTED.

         2.    The Court will enter separate final judgments.

         3.    All pending motions not otherwise ruled upon are DENIED as moot.

         4.    This case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of September, 2020.




 Copies provided to: Counsel of Record
